Per Curiam.
The case of a judgment for the defendant, on demurrer, is not within the act giving double costs. (Stone v. Woods, 5 Johns. Rep. 182.) The plaintiff, therefore, was entitled to single costs only on the judgment on demurrer; but lie was entitled to double costs jon the issue of fact, and the judgment of nonpros thereon. The costs ought to have ^ so taxed; and it is not too late to have that error corrected, "We» accordingly, order a retaxation of the costs, with a stay of the execution in the mean time; and that the balance of the sum due on such retaxatioD, and no more, be collected on the execution. The cost of retaxation must be paid by the plaintiff; and neither party recover costs on this application.